DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP § 606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
Authority for the examiner’s amendment to the claims was given by Applicant’s representative Han Cho, Ph.D. (USPTO Reg. No. 58,993) in an interview on 3/24/2021 (see attached Interview Summary).

Amendment to the Title
The title is amended as follows:
-- COLOR CONVERSION PANEL HAVING BLUE LIGHT CUTTING FILTER AND DISPLAY DEVICE INCLUDING THE SAME --

Amendment to the Claims
Claims 1-3 and 9 are amended as follows:

Claim 1.  (Currently Amended) A color conversion display panel comprising:
directly disposed on a color conversion substrate;
a light blocking member directly disposed on the color conversion substrate;
a first color conversion layer and a second color conversion layer comprising nanocrystals; and
a transmission layer disposed on the color conversion substrate,
wherein the first color conversion layer and the second color conversion layer are disposed on the blue light cutting filter, 
wherein the blue light cutting filter includes at least two regions having different thicknesses, and the at least two regions are integrally coupled to each other, and
wherein the blue light cutting filter continuously extends to overlap the first color conversion layer and the second color conversion layer.  

Claim 2.  (Currently Amended) The color conversion display panel of claim 1, wherein 

Claim 3.  (Currently Amended) The color conversion display panel of claim [[2]] 1, wherein the light blocking member has a first region having a first thickness and a second region having a second thickness,
the first thickness corresponds to a distance between two surfaces of the light blocking member in parallel with the color conversion substrate in the first region,
the second thickness corresponds to a distance between two surfaces of the light blocking member in parallel with the color conversion substrate in the second region, and
the second thickness is greater than the first thickness.  

Claim 9.  (Currently Amended) A display device comprising:
a lower display panel configured to include a thin film transistor; and
a color conversion display panel configured to overlap the lower display panel,
wherein the color conversion display panel comprises:
a blue light cutting filter disposed between a color conversion substrate and the lower display panel and comprising a first region that overlaps a second region that overlaps the second color conversion layer, wherein the first region and the second region have different thicknesses and are integrally coupled to each other;
a first color conversion layer and a second color conversion layer disposed between the blue light cutting filter and the lower display panel and comprising nanocrystals; and
a transmission layer disposed between the color conversion substrate and the lower display panel


Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various color conversion display panels, including:

a blue light cutting filter disposed on a color conversion substrate;
a light blocking member directly disposed on the color conversion substrate;
a first color conversion layer and a second color conversion layer comprising nanocrystals; and
a transmission layer disposed on the color conversion substrate,
wherein the first color conversion layer and the second color conversion layer are disposed on the blue light cutting filter, 
wherein the blue light cutting filter includes at least two regions having different thicknesses, and the at least two regions are integrally coupled to each other, and
wherein the blue light cutting filter continuously extends to overlap the first color conversion layer and the second color conversion layer 

The prior art fails to disclose or suggest the above features further comprising:

wherein the blue light cutting filter is directly disposed on the color conversion substrate


With respect to Claim 9, although the prior art discloses various display devices, including:

a lower display panel configured to include a thin film transistor; and
a color conversion display panel configured to overlap the lower display panel,
wherein the color conversion display panel comprises:
a blue light cutting filter disposed between a color conversion substrate and the lower display panel and comprising a first region that overlaps the first color conversion layer and a second region that overlaps the second color conversion layer, wherein the first region and the second region have different thicknesses;
a first color conversion layer and a second color conversion layer disposed between the blue light cutting filter and the lower display panel and comprising nanocrystals; and
a transmission layer disposed between the color conversion substrate and the lower display panel

The prior art fails to disclose or suggest the above features further comprising:

wherein the first and second regions of the blue light cutting filter are integrally coupled to each other

With respect to Claims 2-8 and 10-17, these claims each depend from either Claim 1 or Claim 9 and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872